IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  June 19, 2008
                                No. 07-41023
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

VICTOR C FOURSTAR, JR

                                           Petitioner-Appellant

v.

T C OUTLAW, Warden

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 1:07-CV-11


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Victor C. Fourstar, Jr., federal prisoner # 07418-046, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition challenging the 188-month
sentence he received following his 2002 conviction for aggravated sexual abuse,
in violation of 18 U.S.C. § 2241. He renews his claim that his sentence was
improperly enhanced by his 1992 Montana guilty-plea conviction for sexual
intercourse without consent. He also argues, for the first time, that counsel was
ineffective in failing to challenge that conviction at the federal sentencing

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-41023

hearing. This new argument will not be considered. See Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Even if his brief is liberally construed, Fourstar makes no argument that
the district court erred in determining that he did not meet the criteria for
raising his claims in this § 2241 petition pursuant to the savings clause of 28
U.S.C. § 2255(e). He has thus abandoned the only issue on appeal by failing to
brief it. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      The appeal is without arguable merit, see Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983), and is dismissed as frivolous. See 5TH CIR. R. 42.2.
      APPEAL DISMISSED.




                                        2